Citation Nr: 1326449	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1977.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective March 4, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 VA Form 9, the Veteran indicated that he did not want a Board hearing.

In a December 2012 VA Form 646, the Veteran's representative stated:

The Veteran steadfastly maintains the preponderance of evidence contained in the claims file supports his contention for entitlement to increased evaluation >0% bilateral hearing loss.  Further testimony supporting the Veteran's contention will be provided at the time of the Veteran's personal hearing before the Board.  

See December 2012 VA Form 646.  The Board construes this correspondence as a request for a video conference hearing.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As such, remand is warranted so that the Veteran may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the RO, with appropriate notification to the Veteran.  After a video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


